
EXHIBIT 10.93

 
AUTOBYTEL INC.
Amended and Restated 2001 Restricted Stock and Option Plan
____________________________
 
Stock Option Award Agreement
____________________________


You are hereby awarded this stock option (“Option”) to purchase Shares of
Autobytel Inc. (the “Company”), subject to the terms and conditions set forth in
this Stock Option Award Agreement (the “Award Agreement”) and in the Autobytel
Inc. Amended and Restated 2001 Restricted Stock and Option Plan (the
“Plan”).  You acknowledge that you have been given a copy of the Plan and a
prospectus describing the Plan’s material terms (with the Plan controlling in
the event of any conflicts between them).  You should carefully review these
documents, and consult with your personal financial advisor, before executing
this Award Agreement.  Terms beginning with capital letters in this Award
Agreement have the meaning defined in this Award Agreement or in the Plan (or if
not defined in either of them, as defined in your Amended and Restated
Employment Agreement with the Company dated effective as of April 3, 2009).


In order for this Option to be effective and enforceable, you must return an
executed original of this Award Agreement to the Company’s General Counsel.  By
executing this Award Agreement, you agree to be bound by all of the Plan’s terms
and conditions as if they had been set out verbatim below.  In addition, you
recognize and agree that all determinations, interpretations, or other actions
respecting the Plan and this Award Agreement will be made by the Administrator,
and will be final, conclusive and binding on all parties, including you, your
heirs, and your representatives.


1. Specific Terms.  Your Options have the following terms:
 
Name of Participant:
Jeffrey H. Coats
Type of Option Award:
Non-Incentive Stock Option.
Number of Shares
Subject to Award:
183,872
 
 
Option Exercise Price:
$0.35 per Share.
Grant Date:
April 3, 2009.
Vesting:
0% on Grant Date.
 
100% on the earlier of (i) the first anniversary of the Grant Date if your
continuous service has not ended beforehand, (ii) termination of your employment
by the Company Without Cause or by you for Good Reason.
 
The vesting of your Option will not accelerate upon or as a result of a Change
in Control.
 
Expiration Date:
10 years after Grant Date (at 5:00 p.m. Pacific Time on the Expiration Date).

 
2. Manner of Exercise.  This Option will be exercised in the manner set forth in
the Plan, using the exercise form attached hereto as Exhibit A.  The number of
Shares that may be purchased through exercise of this Award is cumulative; that
is, if you fail to exercise the Option for all of the Shares vested hereunder
during any period set forth above, then any remaining Shares that are not
purchased during such period may be purchased through exercise of this Option
during any subsequent period, until the expiration or termination of this Option
pursuant to the terms and conditions of this Award Agreement and of the
Plan.  Fractional Shares may not be purchased.
 
3. Termination of Employment.  Section 6.12 of the Plan will govern the effect
of your termination of employment on this Option, subject to the following
modifications which will control over Plan Section 6.12 to the extent of any
conflict or ambiguity:
 
(a)  
in the event of termination of your employment by the Company Without Cause or
by you for Good Reason, this Option shall vest and become immediately
exercisable and you will have the right to exercise this Option for a period of
two (2) years following the date on which your employment terminates, but in no
event will this Option be exercisable later than the Expiration Date determined
pursuant to Section 1 above;

 
(b)  
in the event your employment terminates due to your resignation without Good
Reason within one (1) year following the Grant Date, your Option will
immediately terminate, and after such one (1) year period will otherwise
terminate at the end of the first day after the date on which you provide notice
of your resignation without Good Reason, but in no event will this Option be
exercisable later than the Expiration Date determined pursuant to Section 1
above;

 
(c)  
in the event your death triggers application of Section 6.12(a) of the Plan, the
six-month extended exercise period to which it refers will be increased to 12
months, but in no event will this Option be exercisable later than the
Expiration Date determined pursuant to Section 1 above;

 
(d)  
in the event of your termination of employment for “Cause” within the meaning of
Section 6.12(c) of the Plan, the provisions of Section 6.12(c) will apply, and
the Company will have the additional right, only within the thirty-day period
after your employment terminates, to repurchase (for a price equal to the
exercise price you paid per Share) any Shares that you have received pursuant to
the exercise of this Option;

 
(e)  
this Option will be canceled and become automatically null and void to the
extent it has not vested on or before your termination of employment for any
reason; and

 
(f)  
the terms of Section 6.12 of the Plan, as modified herein for this Option, shall
survive a Change in Control, and remain in full force and effect with the other
provisions of this Option.

 
4. Restrictions on Transfer of Option. Your rights under this Award Agreement
may not be sold, pledged, or otherwise transferred except pursuant to Section
6.7(a) of the Plan or with the prior written consent of the Committee.
 
5. Designation of Beneficiary.  Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a death beneficiary (the “Beneficiary”)
to your interest if any, in this Option and any underlying Shares.  You may
designate the Beneficiary by completing and executing a designation of
beneficiary agreement substantially in the form attached hereto as Exhibit B
(the “Designation of Death Beneficiary”) and delivering an executed copy of the
Designation of Beneficiary to the Company’s General Counsel.  To the extent you
do not duly designate a beneficiary who survives you, your estate will
automatically be your beneficiary.
 
6. Resale Restrictions on Shares.  During the three-year period following the
Grant Date, you will not have the right to sell or otherwise dispose of any
Shares that you receive through exercise of this Option; provided that the
foregoing resale restriction will lapse in full on the first to occur of your
death, your Total and Permanent Disability, or termination of your employment by
the Company Without Cause or by you for Good Reason.  Otherwise, the resale
restrictions imposed hereunder will lapse only as to one-third (1/3) of the
Total Number of Shares Subject to Award on the first anniversary of the Grant
Date, and as to the remaining two-thirds (2/3) of such Shares in equal
one-twelfth (1/12) installments of the Total Number of Shares Subject to Award
for each calendar quarter that ends after the first anniversary of the Grant
Date, subject to your being in the continuous employment or service of the
Company through the scheduled date for lapse of these resale restrictions. To
the extent a lapse has not occurred, the resale restrictions hereunder will
remain in effect for the full three-year period following the Grant Date. Each
certificate representing any such Shares (or if uncertificated by notation to
the depositary agency) shall be legended to reflect these resale restrictions.
 
7. Taxes.  Except to the extent otherwise specifically provided in your
employment agreement, you acknowledge by signing this Award Agreement that you
will be solely responsible for the satisfaction of any taxes (including taxes
arising under Code Sections 409A regarding deferred compensation, or 4999
regarding golden parachute excise taxes) that may arise pursuant to this Option,
its exercise, or your sale of Shares purchased through this Option, and that
neither the Company nor the Administrator will have any obligation whatsoever to
pay such taxes or to otherwise indemnify or hold you harmless from any or all of
such taxes.  The Committee will have the sole discretion to interpret the
requirements of the Code, including Section 409A, for purposes of the Plan and
this Award Agreement.
 
8. Notices.  Any notice or communication required or permitted by any provision
of this Award Agreement to be given to a party hereunder will be in writing and
will be delivered electronically, personally, or sent by postage prepaid
certified mail, return receipt requested, addressed to such party at the address
on the signature page hereof.  Each party may, from time to time, by notice to
the other party hereto, specify a new address for delivery of notices relating
to this Award Agreement.  Any such notice will be deemed to be given as of the
date such notice is personally or electronically delivered or properly mailed.
 
9. Binding Effect.  Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.
 
10. Modifications.  This Award Agreement may be modified or amended only through
a written agreement between you and the Company, and only in accordance with
Section 8 of the Plan.
 
11. Headings.  Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.
 
12. Severability.  Every provision of this Award Agreement and of the Plan is
intended to be severable.  If any term hereof is illegal or invalid for any
reason, such illegality or invalidity will not affect the validity or legality
of the remaining terms of this Award Agreement.
 
13. Counterparts.  This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered will be an
original, but all such counterparts will together constitute one and the same
instrument.
 
14. Plan Governs.  By signing this Award Agreement, you acknowledge that you
have received a copy of the Plan and that your Award Agreement is subject to all
the provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement and your Option is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan.  In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan will
control.
 
15. Investment Purposes. By executing this Award Agreement, you represent and
warrant that any Shares issued to you pursuant to your Options will be held for
investment purposes only for your own account, and not with a view to, for
resale in connection with, or with an intent in participating directly or
indirectly in, any distribution of such Shares within the meaning of the
Securities Act of 1933, as amended.
 
16. Not a Contract of Employment.  By executing this Award Agreement, you
acknowledge and agree that (i) any person who is terminated before full vesting
of an Award, such as the one granted to you by this Award Agreement, could claim
that he or she was terminated to preclude vesting; (ii) you promise never to
make such a claim; (iii) nothing in this Award Agreement or the Plan confers on
you any right to continue an employment, service or consulting relationship with
the Company, nor will it affect in any way your right or the Company’s right to
terminate your employment, service, or consulting relationship at any time, with
or without Cause; and (iv) the Company would not have granted this Option to you
but for these acknowledgements and agreements.
 
17. Securities Law Restrictions.  Regardless of whether the offering and sale of
Shares through the Plan have been registered under the Securities Act of 1933,
as amended (the “Securities Act”), or have been registered or qualified under
the securities laws of any state, the Company at its discretion may impose
restrictions upon the sale, pledge or other transfer of such Shares (including
the placement of appropriate legends on stock certificates or the imposition of
stop-transfer instructions) if, in the judgment of the Company, such
restrictions are necessary or desirable in order to achieve compliance with the
Securities Act or the securities laws of any state or any other law or to
enforce the intent of this Option.
 
18. Governing Law.  The laws of the State of Delaware will govern the validity
of this Award Agreement, the construction of its terms, and the interpretation
of the rights and duties of the parties hereto, as well as the relationship of
the parties hereto, all without regard to conflict of laws principles thereof.
 
 
 
 
 
BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that this Option is awarded under and
governed by the terms and conditions of this Award Agreement and the Plan.
 


AUTOBYTEL INC.
18872 MacArthur Blvd., Suite 200
Irvine, CA  92612


By:              /s/ Glenn E. Fuller 
                     Glenn E. Fuller
     Executive Vice President, Chief Legal and
     Administrative Officer and Secretary


PARTICIPANT


The undersigned Participant hereby accepts the terms of this Award Agreement and
the Plan.


   /s/ Jeffrey H. Coats 
                    Jeffrey H. Coats

 
 
 
 

Exhibit A
 
AUTOBYTEL INC.
Amended and Restated 2001 Restricted Stock and Option Plan
___________________________________________________


Form of Exercise of Employee Stock Option Award Agreement
___________________________________________________
 


 
TO: Autobytel Inc.
 
Attention:  General Counsel
 
Dear Sir or Madam:
 
The undersigned elects to exercise his/her Incentive Stock Options to purchase
_____ shares of Common Stock of Autobytel Inc. (the “Company”) under and
pursuant to a Stock Option Agreement dated as of ______________.
 
1.            Delivered herewith is a certified or bank cashier’s or teller’s
check and/or shares of Common Stock held by the undersigned for at least six
months*, valued at the closing sale price of the stock on the business day prior
to the date of exercise, as follows:
 
$____________ in cash or by certified, bank cashier’s or teller’s check
$____________ in the form of ____ shares of Common Stock, valued at $___________
per share
$                                Total
 
2.            Delivered herewith are irrevocable instructions to a broker
approved by the Company to deliver promptly to the Company the amount of sale or
loan proceeds to pay the exercise price.**
 
If method 1 is chosen, the name or names to be on the stock certificate or
certificates and the address and Social Security Number of such person(s) is as
follows:
 
Name:                                                                                                                                          
 
Address:                                                                                                                                          
 
Social Security
Number                                                                                                                                          
 
Very truly yours,
 
_________________                                                                
Date                                                      Optionee
 
*The Committee may waive the six months’ requirement in its discretion.
**The Committee must approve this method in writing before your election
 


 
 
 
 
 
Exhibit B
 
AUTOBYTEL INC.
Amended and Restated 2001 Restricted Stock and Option Plan
________________________________


Designation of Death Beneficiary
_________________________________
 
In connection with the Awards designated below that I have received pursuant to
the Autobytel Inc. Amended and Restated 2001 Restricted Stock and Option Plan
(the “Plan”), I hereby designate the person specified below as the beneficiary
upon my death of my interest in such Awards.  This designation will remain in
effect until revoked in writing by me.
 
Name of Beneficiary:                                           
 
Address:                                
 


 
Social Security No.:                                
 
This beneficiary designation relates to any and all of my rights under the
following Award or Awards:
 
           any Award that I have received or ever receive under the Plan.
 
 

the Stock Option Award that I received pursuant to an award agreement dated
_________ __, ____ between myself and the Company.

 
I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.
 
Date:           
 
By:           
Name of Participant
 
Sworn to before me this
____day of ____________, 200_
___________________________
Notary Public
County of _________________
State of __________________
 
